Citation Nr: 0108023	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-20 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1948 to 
October 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran is currently service connected for rheumatoid 
arthritis (40 percent); chronic bilateral iritis with 
secondary cataracts, status post right iridectomy (30 
percent); right facial palsy (pursuant to 38 U.S.C.A. § 1151) 
(20 percent); and hearing loss, right ear, with benign 
positional vertigo (pursuant to 38 U.S.C.A. § 1151) 
(noncompensable).  His combined disability rating is 70 
percent.  Entitlement to special monthly compensation has 
been granted for loss of use of one eye having only light 
perception.

The veteran meets the percentage requirements for a TDIU 
evaluation under 38 C.F.R. § 4.16(a).  However, the evidence 
on file is not currently sufficient to allow for a 
determination on the issue of whether his service-connected 
disabilities prevent him from securing or following a 
substantially gainful occupation.  38 C.F.R. § 4.16(a).  

Since the submission of the veteran's claim in January 1999, 
there are only two VA examinations on file.  One is a general 
medical examination that includes an opinion that he had no 
disabilities preventing employment; however, the examination 
makes no specific mention of his rheumatoid arthritis.  Nor 
does it specifically address the severity of his other 
service-connected conditions or offer an explanation as to 
why they do not prevent him from working.  

There is a June 2000 VA visual examination on file; however, 
the examiner offered no opinion as to the impact of his 
disability on his employability.  

The veteran raised a claim for entitlement to a compensable 
evaluation for his right ear hearing loss in his September 
1999 substantive appeal.  The most recent VA examination of 
the veteran's hearing was conducted in November 1997.  As 
this issue is inextricably intertwined with the prepared and 
certified issue of entitlement to a TDIU evaluation, the 
Board is addressing it in the context of the development 
paragraphs below.  

Therefore a remand is required so that the current severity 
of the veteran's hearing loss may be ascertained, as this may 
impact on the disposition of the issue of entitlement to a 
TDIU evaluation.  Moreover, the Board is of the opinion that 
additional development is necessary for the RO to assess the 
veteran's other service-connected impairments and to consider 
the industrial impairment resulting therefrom.  

The Board additionally notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
for a TDIU.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  


2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  The RO should arrange for VA 
comprehensive examination(s) by 
appropriate specialist(s) to ascertain 
the current nature and extent of severity 
of the veteran's rheumatoid arthritis, 
bilateral iritis, right facial palsy, and 
hearing loss of the right ear for the 
purpose of ascertaining his ability to 
obtain and retain substantially gainful 
employment due to his service-connected 
disabilities.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examination(s).  Any further indicated 
special studies should be conducted.  

The examiner(s) must be requested to 
express an opinion as to the impact of 
the veteran's service-connected 
disabilities on his ability to obtain and 
retain substantially gainful employment.  

The examiner(s) must express an opinion 
as to whether the service-connected 
disabilities have rendered the veteran 
unable to work or unemployable for VA 
compensation purposes.  


In doing so, the examiner(s) should 
distinguish the impact of the veteran's 
service-connected disabilities on 
employment from that of his nonservice-
connected disabilities.  Any opinions 
expressed by the examiner(s) must be 
accompanied by a complete rationale.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may result in a denial of 
his claims.  

Moreover, the governing regulation 
provides that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  




In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letters 
00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel opinions.  
Any binding and pertinent Court decisions 
that are subsequently issued also should 
be considered.  Stegall, supra.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should adjudicate the issue 
of entitlement to a compensable 
evaluation for right ear hearing loss, 
and readjudicate the issue of entitlement 
to a TDIU.  In this regard, the RO should 
document its consideration of the 
applicability of the criteria of 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.16(a) and 4.16(b) (2000), as warranted.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


